DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 7-9, 11-16, 21, 23, 31-33, and 39-41 are under examination. 


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 5, 7-9, 11-16, 21, 23, 31-33, and 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 5, 7-9, 11-16, 21, 23, 31-33, and 39-41 are directed to method an acquired central nervous system injury. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of obtaining a metabolite profile, using multivariate statistical analysis and machine learning to compare data, applying dimensionality reduction and/or feature selection to reduce metabolomics data, normalizing the metabolite profile to obtain a matrix and performing principal components analysis on the matrix, and creating a matrix of pairwise correlations between the metabolite profile of the subject and a predetermined set of profiles to determine if the subject profile falls within the mTBI cluster.  However, the steps of using multivariate statistical analysis, machine learning, dimensionality reduction, feature selection, normalizing, performing principal components analysis, and creating a matrix of pairwise correlations are steps of a mathematical In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Furthermore, dependent claims 5, 7-9, 11-16, 21, 23, 31-33, 40 and 41 are drawn to additional mathematical steps or the source or type of data used in the judicial exception. Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. However, the instant claims do not appear to include any additional elements outside the judicial exception. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Response to Arguments
	Applicants have responded to this rejection by amending the claims to include a step of treating mTBI.  However, the amendments only recite a generic step of treating mTBI, and do not recite a particular treatment.  Thus, amendments are not sufficient to provide a practical application of the judicial exception.  This rejection is maintained. 

Withdrawn Rejections
Applicant’s arguments and amendments, filed September 7, 2021, with respect to the rejection made under 35 U.S.C. §102 have been fully considered and are persuasive.  The amendments are sufficient to overcome this rejection.  This rejection has been withdrawn. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JERRY LIN/Primary Examiner, Art Unit 1631